DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.
Response to Amendment
Claims 1-5, 7, 9-16, and 18-20 are currently pending. Claims 1, 2, 7, 11, 13, 14, and 20 have been amended. Claim 6 has been cancelled. The claims have been amended to overcome the 35 U.S.C. 112(b) rejections and 35 U.S.C. 101 rejection as mentioned in the Final Office Action mailed on 04 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5, 7, 9-12, and 14-20 are further rejected due to their dependency to claim 1 or 13.
Claims 1 and 13 recite “accumulating the normalized physiological data corresponding to the muscle” and “accumulating the muscle stress measurements of the plurality of muscles to determine a muscle stress measurement for the exercise.” It is unclear if these two steps should be the same or if two different sets of data are being accumulated. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaylath et al. ‘459 (US Pub No. 2014/0142459).
Regarding claim 1, Jaylath et al. ‘459 teaches a method (Fig. 2 scenario 200 and [0047]) comprising:
receiving physiological data from a garment configured to be worn by a user, the physiological data describing muscle activation of a plurality of muscles of the user while performing an exercise, the garment including a plurality of sensors configured to generate the physiological data (Fig. 1A sensors 104A-104C and [0039] and Fig. 2 stage 204 and [0055]-[0056]);
determining, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by:

normalizing the received physiological data corresponding to the muscle based on the calibration parameter associated with the muscle ([0031], [0055], [0083]; Calibrating the output of sensors is normalizing the measured data. The data is calibrated based on factors associated with human subjects.); and
accumulating the normalized physiological data corresponding to the muscle (Fig. 2 stage 206 and [0056]; The calibrated data is the data that is acquired by the sensors.);
accumulating the muscle stress measurements of the plurality of muscles to determine a muscle stress measurement for the exercise (Fig. 2 stage 206 and [0056]);
	comparing the determined muscle stress measurement for the exercise to criteria for determining a risk of injury (Fig. 2 stage 208 and [0062]); and
responsive to the determined muscle stress measurement for the exercise satisfying the criteria, providing biofeedback to the user by way of an exercise feedback system, wherein providing the biofeedback comprises a notification of the risk of injury to the user via a client device (Fig. 1A display 11a of device 112 and Fig. 2 stage 210 and [0067]; “The feedback at the stage 210 may also include recommendations (e.g., "push more with the left arm" "slow down when lowering your arm") or warning (e.g., "do not swing while lifting") or other coaching information while the human subject is performing the exercise.” “Warning” is interpreted as a notification of the risk of injury.).
Regarding claim 2, Jayalth et al. ‘459 teaches determining a start time and a stop time associated with the exercise over which the muscle stress measurement of each of the plurality of muscles is to be calculated, wherein the normalized physiological data is accumulated over a period between the start time and the stop time ([0079]; “…sensor data and/or analysis data may be time-stamped…”).
Regarding claim 13, Jayalth et al. ‘459 teaches a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to perform the recited steps.
Regarding claim 14, Jayalth et al. ‘459 teaches determining a start time and a stop time associated with the exercise over which the muscle stress measurement of each of the plurality of muscles is to be calculated, wherein the normalized physiological data is accumulated over a period between the start time and the stop time ([0079]; “…sensor data and/or analysis data may be time-stamped…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jayalth et al. ‘459 in view of Leininger et al. ‘999 (US Pub No. 2012/0108999 – previously cited).
Regarding claim 3, Jayalth et al. ‘459 teaches all of the elements of the current invention as mentioned above except for a first muscle of the plurality of muscles has a different calibration parameter than a second muscle of the plurality of muscles.
Lanfermann et al. ‘233 teaches calibrating a system by determining an allocation of the electrodes and muscles or muscle groups of the body part. This allocates the detected signals to certain muscles of muscle groups ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jayalth et al. ‘459 to include a first muscle of the plurality of muscles has a different calibration parameter than a second muscle of the plurality of muscles as Lanfermann et al. ‘233 teaches this enhances biofeedback effect because an adaptation to the most variable anatomy of patients is made possible ([0033]).
Claims 1, 2, 4, 5, 11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 (US Pub No. 2015/0366504 – previously cited) in view of Jayalth et al. ‘459
Regarding claim 1, Connor ‘504 teaches a method comprising:
receiving physiological data from a garment configured to be worn by a user (Figs. 1, 2 upper body garment 101, lower body garment 102 and [0242]), the physiological data describing muscle activation of a plurality of muscles of the user while performing an exercise, the garment including a plurality of sensors configured to generate the physiological data ([0239]-[0240]; The upper and lower body garments comprises a plurality of EMG sensors which collect electromagnetic energy data concerning muscles selecting from certain muscle groups.);
determining, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by: normalizing the received physiological data corresponding to the muscle ([0152]);

providing biofeedback to the user by way of an exercise feedback system ([0210], [0234]).
Connor ‘504 teaches all of the elements of the current invention as mentioned above except for determining, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by: retrieving a calibration parameter associated with the muscle; and normalizing the received physiological data corresponding to the muscle based on the calibration parameter associated with the muscle; and accumulating the normalized physiological data corresponding to the muscle.
Jayalth et al. ‘459 teaches retrieving a calibration parameter associated with a muscle ([0031]; “The output from the sensor may be calibrated, in one or more embodiments, to improve analysis and feedback accuracy.” [0055]; “Calibration may be performed to take into account effects including but not limited to different body fat percentages. BMI's, bodily hair, or other factors associated with different human subjects, for example.” [0083]; “Calibration may help to improve data acquisition accuracy by taking into account different body types when acquiring data from the sensors (e.g., 104A-104C or more).”);
normalizing the received physiological data corresponding to the muscle based on the calibration parameter associated with the muscle ([0031], [0055], [0083]; Calibrating the output of sensors is normalizing the measured data. The data is calibrated based on factors associated with human subjects.); and
accumulating the normalized physiological data corresponding to the muscle (Fig. 2 stage 206 and [0056]; The calibrated data is the data that is acquired by the sensors.);
accumulating the muscle stress measurements of the plurality of muscles to determine a muscle stress measurement for the exercise (Fig. 2 stage 206 and [0056]).

Connor ‘504 teaches all of the elements of the current invention as mentioned above except for response to the determined muscle stress measurement for the exercise satisfying the criteria, providing biofeedback to the user by way of an exercise feedback system, wherein providing the biofeedback comprises presenting a notification of the risk of injury to the user via a client device.
Jayalth et al. ‘459 teaches a display 11a of device 112 in Fig. 1A. [0067] recites “The feedback at the stage 210 may also include recommendations (e.g., "push more with the left arm" "slow down when lowering your arm") or warning (e.g., "do not swing while lifting") or other coaching information while the human subject is performing the exercise.” “Warning” is interpreted as a notification of the risk of injury. Stage 210 in Fig. 2 also shows that there is a feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified providing feedback to the user of Connor ‘504 to include presenting a notification of risk of injury as Jayalth et al. ‘459 teaches this would aid in warning the subject to prevent/reduce injury ([0084]).
Regarding claim 2, Connor ‘504 teaches determining a start and stop time bound associated with the exercise over which the muscle stress measurement of each of the plurality of muscles is to be calculated, wherein the normalized physiological data is accumulated over the determined time bound ([0203]).
Regarding claim 4, Connor ‘504 teaches determining a muscle stress measurement for a lower body of the user by aggregating the muscle stress measurements of two or more muscles in the lower body ([0031], [0237], [0266]); and determining a muscle stress measurement for an upper body of the user by aggregating the muscle stress measurements of two or more muscles in the upper body ([0031], [0237], [0266]).
Regarding claim 5, Connor ‘504 teaches determining a muscle stress measurement for a left side of the user by aggregating the muscle stress measurements of two or more muscles within the left side; and determining a muscle stress measurement for a right side of the user by aggregating the muscle stress measurements of two or more muscles within the right side ([0007], [0533]).
Regarding claim 11, Connor ‘504 teaches determining a quality of physical contact between one or more sensors of the plurality of sensors and a portion of skin of the user during a period of time based on a comparison of the physiological data generated by the one or more sensors to a quality threshold ; and responsive to determining that the quality of physical contact is less than the threshold quality, modifying the physiological data received from the one or more sensors during the period of time by combining the physiological data with other physiologi8cal data generated by one or more other sensors with contact quality greater than the quality threshold ([0376]).
Regarding claim 13, Connor ‘504, as modified by Jayalth et al. ‘459 teaches a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to perform the recited steps.
Regarding claim 14, Connor ‘504 teaches the processor to: determine a start time and stop time associated with the exercise over which the muscle stress measurement of each of the plurality of muscles is to be calculated, wherein the normalized physiological data is accumulated over a period between the start time and the stop time ([0203]).
Regarding claim 15, Connor ‘504 teaches determine a muscle stress measurement for a lower body of the user by aggregating the muscle stress measurements of two or more muscles in the lower body; and determine a muscle stress measurement for an upper body of the user by aggregating the muscle stress measurements of two or more muscles in the upper body ([0031], [0237], [0266]).
Regarding claim 16, Connor ‘504 teaches determine a muscle stress measurement for a left side of the user by aggregating the muscle stress measurements of two or more muscles within the left side; and determine a muscle stress measurement for a right side of the user by aggregating the muscle stress measurements of two or more muscles within the right side ([0007], [0533]).
Regarding claim 20, Connor ‘504 teaches determine a quality of physical contact between one or more sensors of the plurality of sensors and a portion of skin of the user during a period of time based on a comparison of the physiological data generated by the one or more sensors to a quality threshold; and responsive to determining that the quality of physical contact is less than a threshold quality, modifying the physiological data received from the one or more sensors during the period of time by combining the physiological data with other physiological data generated by one or more other sensors with contact quality greater than the quality threshold ([0376]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 in view of Jayalth et al. ‘459 further in view of Grey et al. ‘732 (US Pub No. 2012/0071732 – previously cited).
Regarding claim 7, Connor ‘504 in view of Jayalth et al. ‘459 teaches all of the elements of the current invention as mentioned above except for determining a fatigue state of the user based on the patterns of performance of the plurality of muscles, magnitudes of the muscle stress measurements of the plurality of muscles, and frequencies of the muscle stress measurements of the plurality of muscles.
Grey et al. ‘732 teaches determining fatigue level of the muscles based on rhythmic contraction patterns of the muscle or muscle groups, the amount of force while keeping a limb in a singled position, and/or observing or analyzing the frequency spectrum of the sEMG ([0004]).
.
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 in view of Jayalth et al. ‘459 further in view of Ding et al. ‘083 (US Pub No. 2016/0038083 – previously cited).
Regarding claims 9 and 10, Connor ‘504 in view of Jayalth et al. ‘459 teaches all of the elements of the current invention as mentioned above except for wherein accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise comprises: determining active periods of time during which the user actively performed the exercise; and identifying one or more muscle stress measurements determined from the physiological data received during the active periods of time, wherein the identified one or more muscle stress measurements are accumulated for the muscle stress measurement for the exercise; and determining an inactive period of time during which the user did not actively performed the exercise; and identifying one or more muscle measurements determined from the physiological data received during the inactive period of time, wherein the identified one or more muscle stress measurements are not accumulated for the muscle stress measurement for the exercise.
Ding et al. ‘083 teaches sensing components that measure the expansion or contraction of a muscle ([0145]). The contraction is interpreted as the active periods of time and the expansion is interpreted as the inactive period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Connor ‘504 in view of Jayalth et al. ‘459 to include accumulating the muscle stress measurements of the plurality of muscles to determine the 
Regarding claims 18 and 19, Connor ‘504 in view of Jayalth et al. ‘459 233 teaches all of the elements of the current invention as mentioned above except for wherein accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise comprises: determining active periods of time during which the user actively performed the exercise; and identifying one or more muscle stress measurements determined from the physiological data received during the active periods of time, wherein the identified one or more muscle stress measurements are accumulated for the muscle stress measurement for the exercise; and determining an inactive period of time during which the user did not actively performed the exercise; and identifying one or more muscle measurements determined from the physiological data received during the inactive period of time, wherein the identified one or more muscle stress measurements are not accumulated for the muscle stress measurementfor the exercise.
Ding et al. ‘083 teaches sensing components that measure the expansion or contraction of a muscle ([0145]). The contraction is interpreted as the active periods of time and the expansion is interpreted as the inactive period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Connor ‘504 in view of Jayalth et al. ‘459 to include accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise by determining active periods of time and an inactive period of time as Ding et al. ‘083 teaches this will aid in determining muscle degeneration and/or .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 in view of Jayalth et al. ‘459 further in view of Hendricks et al. ‘284 (US Pub No. 2015/0088284 – previously cited).
Regarding claim 12, Connor ‘504 in view of Jayalth et al. ‘459 teaches all of the elements of the current invention as mentioned above except for pre-processing the received physiological data corresponding to the muscle prior to normalizing by determining one or more of an average, a linear envelope, or a rolling root mean square of the receive physiological data.
Hendricks et al. ‘284 teaches compiling signal data from several measurements. The compiled signal data can illustrate the average measured signal over several trials at different pulling forces ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination, for each of the plurality of muscles, of the muscle stress measurement of the muscle for the exercise of Connor ‘504 in view of Jayalth et al. ‘459 to include pre-processing the received physiological data corresponding to the muscle prior to normalizing by determining one or more of an average, a linear envelope, or a rolling root mean square of the receive physiological data as Hendricks et al. ‘284 teaches this will allow the user to verify that the signal correlates with the amount of force used/exerted by the wearer ([0027]).
Response to Arguments
Applicant argues that neither Connor nor Lenfermann teaches “normalizing the received physiological data corresponding to the muscle based on the calibration parameter associated with the muscle; and accumulating the normalized physiological data corresponding to the muscle.” Examiner 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791